Citation Nr: 1042293	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  06-28 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to basic eligibility for VA educational assistance 
benefits under 38 U.S.C.A. Chapter 30 (Montgomery GI Bill) or 
38 U.S.C.A. Chapter 34 (Vietnam Era GI Bill).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran had active military service from December 1970 to 
December 1973 and from February 1991 to July 1991.  He also 
served for four years in the Marine Corps Reserve from December 
1966 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from October 2005 and April 2006 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In the September 2010 Written Brief Presentation, the Veteran's 
representative raised the issues of (1) entitlement to 
educational assistance benefits under Chapter 1607, Title 10, 
United States Code (Reserve Educational Assistance Program 
(REAP)); and (2) entitlement to educational assistance benefits 
under Chapter 1606, Title 10, United States Code (Montgomery GI 
Bill for Selected Reserves - MGIB-SR).  These issues have not 
been adjudicated by the Agency of Original Jurisdiction (AOJ), 
and the Veteran has not been provided any laws and regulations 
pertaining to these issues.  Therefore, the Board does not have 
jurisdiction over them and they referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  The Veteran had active military service with the U.S. Marine 
Corps from December 1970 to December 1973 and from February 1991 
to July 1991.

2.  The Veteran filed a VA Form 22-1990, Application for VA 
Education Benefits, which was received by VA on September 16, 
2005.  

3.  With regard to entitlement to Chapter 30 Montgomery GI Bill 
benefits, the Veteran first entered active duty as a member of 
the Armed Forces prior to June 30, 1985, as opposed to after June 
30, 1985, which is a threshold prerequisite to entitlement.  The 
Veteran also was not separated in July 1991 involuntarily or 
pursuant to voluntary separation incentives.

4.  With regard to entitlement to Chapter 34 Vietnam Era GI Bill 
benefits, even though the Veteran meets the basic Chapter 34 
eligibility requirements since he served between January 31, 
1955, and January 1, 1977, he is precluded by law to Chapter 34 
benefits after the program's December 31, 1989 expiration date.   

5.  With regard to conversion of Chapter 34 benefits to Chapter 
30 benefits, the Veteran did not have any remaining Chapter 34 
educational assistance benefits as of December 31, 1989, as the 
10 year delimiting date had long since expired.  As such, for 
this and other reasons, he does not meet the requirements 
necessary to convert Chapter 34 benefits to Chapter 30 benefits.


CONCLUSION OF LAW

The criteria for basic eligibility to VA educational assistance 
benefits under 38 U.S.C.A. Chapter 30 (Montgomery GI Bill) and 
Chapter 34 (Vietnam Era GI Bill) have not been met.  38 U.S.C.A. 
§§ 3001-3036, 3452, 3462 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 21.1031, 21.1032, 21.7042, 21.7044, 
21.7045 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In the present 
case, the Board acknowledges no VCAA letter was sent to the 
Veteran.  

However, the U.S. Court of Appeals for Veterans Claims (Court) 
has held that VCAA notification procedures do not apply in cases 
where the applicable chapter of Title 38, United States Code 
contains its own notice provisions.  See Barger v. Principi, 16 
Vet. App. 132, 138 (2002) (VCAA notice was not required in case 
involving a waiver request).  In the present case, specific VCAA 
notice was not required because the applicable regulatory 
notification procedure was contained in 38 C.F.R. § 21.1031 
(2010) for claims under Chapter 30, not the VCAA.  Under 38 
C.F.R. § 21.1031(b) "if a formal claim for educational assistance 
is incomplete, or if VA requires additional information or 
evidence to adjudicate the claim, VA will notify the claimant of 
the evidence and/or information necessary to complete or 
adjudicate the claim and the time limit provisions of § 21.1032."  
To that end, the Veteran was sufficiently advised in the July 
2006 Statement of the Case (SOC).  The Board adds that the 
Veteran has been accorded appropriate due process.  He has 
presented argument on his behalf in various statements.  His 
representative has also presented argument.   

Also, in the present case, the provisions of the VCAA have no 
effect on an appeal where the law, and not the underlying facts 
or development of the facts, is dispositive of the matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  See also 
Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 
23, 2004).  In fact, the applicable notification and assistance 
procedures for educational assistance claims under 38 C.F.R. 
§ 21.1031(b) and § 21.1032(d) emphasize that VA has no further 
duty to notify or assist the claimant when the undisputed facts 
render the claimant ineligible for the claimed benefit under the 
law, as is the case here.  Therefore, the Board finds that no 
further action is necessary under the statutory and regulatory 
duties to notify and assist.  

Pertinent Facts and Contentions

The Veteran filed a VA Form 22-1990, Application for VA Education 
Benefits, which was received by VA on September 16, 2005.  In 
October 2005 and April 2006 administrative decisions, the RO 
determined that the Veteran was not entitled to either Chapter 30 
Montgomery GI Bill (MGIB) benefits or Chapter 34 Vietnam Era GI 
Bill benefits.  The RO reasoned that the Veteran did not qualify 
for Chapter 30 MGIB benefits because he did not first enter 
active duty after June 30, 1985.  That is, he had already served 
from December 1970 to December 1973.  The RO also determined that 
the Veteran did not qualify for conversion of Chapter 34 Vietnam 
Era GI Bill benefits to Chapter 30 benefits.  The Veteran 
continued his appeal until it eventually reached the Board.  

The Veteran seeks Chapter 30 MGIB educational assistance 
benefits, or in the alternative, conversion of Chapter 34 Vietnam 
Era GI Bill benefits to Chapter 30 benefits.  See September 2005 
claim; December 2005 Notice of Disagreement (NOD); May 2006 
statement; September 2006 Substantive Appeal; September 2010 
Written Brief Presentation.  

Governing Law and Regulations with Analysis

Chapter 30 of Title 38, U.S. Code sets forth provisions to allow 
for educational assistance for members of the Armed Forces after 
their separation from military service.  See 38 U.S.C.A. §§ 3001-
3036 (West 2002 & Supp. 2010).  VA will pay Chapter 30 
educational assistance to an eligible Veteran while he is 
pursuing approved courses in a program of education.  38 C.F.R. § 
21.7130.

A threshold requirement for Chapter 30 educational assistance is 
the completion of certain requisite service.  In order to be 
entitled to Chapter 30 educational assistance, an individual must 
first become a member of the Armed Forces or first enter active 
duty as a member of the Armed Forces after June 30, 1985, and in 
the case of an individual whose obligated period of active duty 
is three years or more, serve at least three continuous years of 
active duty.  See 38 U.S.C.A. 
§ 3011(a)(1)(A) (West 2002 & Supp. 2010); 38 C.F.R. 
§ 21.7042(a)(1)-(2) (2010).   

With regard to basic eligibility to Chapter 30 MGIB benefits, in 
the present case, the evidence indicates that the Veteran first 
entered the military and went on active duty in December 1970, 
which is prior to June 30, 1985.  See DD Forms 214; various 
computerized data printouts from the Department of Defense (DOD) 
and VA.  Accordingly, he does not meet the initial, mandatory 
eligibility requirements for Chapter 30 MGIB benefits under 38 
U.S.C.A. § 3011(a)(1)(A) since the Veteran did not first become a 
member of the Armed Forces or first enter active duty as a member 
of the Armed Forces after June 30, 1985.  VA is bound by the 
findings of the service department with respect to the type or 
classification of a service member's military service and 
discharge there from.  See Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992); see also Dacoron v. Brown, 4 Vet. App. 115, 120 
(1993).  Therefore, the Board is not at liberty to change the 
service department's determination.  If the Veteran disagrees 
with the time period of his service, his remedy is to appeal to 
the service department, not the VA.  

Furthermore, with regard to Chapter 30 MGIB benefits, the Board 
observes that an individual who fails to meet the eligibility 
requirements found in § 21.7042 nevertheless will be eligible for 
Chapter 30 educational assistance if he or she meets certain 
requirements in 38 U.S.C.A. §§ 3018A, 3018B (West 2002 & Supp. 
2010); 38 C.F.R. § 21.7045.  This is eligibility based on 
involuntary separation, voluntary separation, or participation in 
the Post-Vietnam Era Veterans' Educational Assistance Program.  
There is no suggestion in the record, nor does the Veteran 
contend, that this provision is for application.  VA and DOD 
computer printouts and the DD Forms 214 do not reveal that the 
Veteran was involuntarily separated in July 1991 or that he 
received voluntary separation incentives.  Therefore, he does not 
meet these criteria.

With regard to basic eligibility for Chapter 34 educational 
assistance (Vietnam Era GI Bill), this program was established 
for those Veterans who (A) served for a period of more than 180 
days, any part of which occurred after January 31, 1955, and 
before January 1, 1977, and who were discharged or released 
therefrom under conditions other than dishonorable; or (B) who 
contracted with the Armed Forces and were enlisted in or assigned 
to a reserve component prior to January 1, 1977, and as a result 
of such enlistment or assignment served on active duty for a 
period of more than 180 days, any part of which commenced within 
12 months after January 1, 1977, and were discharged or released 
therefrom under conditions other than dishonorable; or (C) were 
discharged or released from active duty, any part of which was 
performed after January 31, 1955, and before January 1, 1977, or 
following entrance into active service from an enlistment 
provided for under subparagraph (b) because of a service-
connected disability.  38 U.S.C.A. 
§ 3452(a)(1).  However, by congressional action, the entire 
Chapter 34 program expired on December 31, 1989.  See 38 U.S.C.A. 
§ 3462(e).  

The Veteran had active military service from December 1970 to 
December 1973 and from February 1991 to July 1991.  He received 
an honorable discharge on both occasions.  Thus, he does meet the 
basic Chapter 34 eligibility requirements since he served for a 
period of more than 180 days, any part of which occurred after 
January 31, 1955, and before January 1, 1977, and was discharged 
or released therefrom under conditions other than dishonorable.  
See 38 U.S.C.A. § 3452(a)(1).  Regardless, he cannot be afforded 
Chapter 34 benefits after the December 31, 1989 termination date 
under the applicable statute.  That is, despite the Veteran's 
basic eligibility, Chapter 34 benefits may not be retroactively 
awarded after the program's expiration date on December 31, 1989.  
See again 38 U.S.C.A. § 3462(e).  Stated another way, VA cannot 
provide any retroactive educational assistance benefits under 
Chapter 34 as it is precluded by law.

Finally, with regard to conversion of benefits, the Veteran and 
his representative have argued the Veteran should be allowed 
retroactive conversion of Chapter 34 Vietnam Era GI Bill benefits 
to current Chapter 30 MGIB benefits.  In this regard, if on 
December 31, 1989, an individual has remaining Chapter 34 
educational assistance benefits and meets certain additional 
criteria, he may be eligible to "convert" those benefits in order 
to receive educational assistance under Chapter 30.  See 38 
U.S.C.A. § 3011(a)(1)(B), (C).  To convert Chapter 34 benefits to 
Chapter 30 benefits, a claimant must have served on active duty 
at any time during the period between October 19, 1984 and July 
1, 1985; or, if not on active duty on October 19, 1984, at least 
reenlisted and reentered active duty at any time after October 
19, 1984.  In addition, the claimant must have continued on 
active duty without a break in service for three years after June 
30, 1985, or have been discharged after June 30, 1985, for a 
service-connected disability, a preexisting medical condition not 
characterized as a disability, hardship, convenience of the 
Government after serving 30 months of a three-year enlistment, 
involuntarily for convenience of the Government as a result of a 
reduction in force, or for a physical or mental condition not 
characterized as a disability and not the result of his own 
willful misconduct.  38 U.S.C.A. § 3011(a)(1)(B), (C); 38 C.F.R. 
§ 21.7044(a).  In addition, eligibility for conversion of Chapter 
34 benefits to Chapter 30 benefits can be based on similar 
combined active duty service and service in the Selected Reserve.  
38 C.F.R. § 21.7044(b).  

In the present case, however, the Veteran does not meet the full 
criteria for conversion of Chapter 34 benefits to Chapter 30 
benefits.  That is, the Board acknowledges that he does meet the 
initial criteria of having reenlisted and reentered active duty 
after October 19, 1984 (he served from February 1991 to July 
1991).  Regardless, he did not continue on active duty without a 
break in service for three years after June 30, 1985.  See 38 
C.F.R. § 21.7044(a)(4)(i), (7)(iii).  He only served for a little 
over four months in 1991.  In addition, there is also no evidence 
or allegation that in July 1991 he was discharged for a service-
connected disability, a preexisting medical condition not 
characterized as a disability, hardship, convenience of the 
Government after serving 30 months of a three-year enlistment, 
involuntarily for the convenience of the Government as a result 
of a reduction in force, or for a physical or mental condition 
not characterized as a disability and not the result of his own 
willful misconduct, but which interfered with his performance of 
duty.  See 38 U.S.C.A. § 3011(a)(1)(B), (C); 38 C.F.R. 
§ 21.7044(a)(4)(ii), (7)(iii).   

Most importantly, another central requirement for conversion of 
Chapter 34 to Chapter 30 benefits is that as of December 31, 
1989, the individual must have entitlement remaining for 
educational assistance allowance under Chapter 34.  See 38 C.F.R. 
§ 21.7044(a)(2), (b)(2).  In this regard, the Board observes that 
it does not appear that the Veteran had any remaining Chapter 34 
educational assistance benefits as of December 31, 1989, as his 
eligibility period would have ended many years before this date.  
See 38 U.S.C.A. § 3462(a) (addressing 10 year delimiting date for 
Chapter 34 benefits after discharge from service).  That is, he 
was discharged from his initial period of service in December 
1973.  He had 10 years from December 1973 until December 1983 to 
apply for Chapter 34 benefits.  There is no evidence or 
allegation that he did.  As such, he did not have any remaining 
Chapter 34 educational assistance benefits by December 1989.  
Thus, the evidence does not indicate that the Veteran meets the 
requirements necessary to convert Chapter 34 benefits to Chapter 
30 benefits.  And as discussed above, the Veteran is not 
otherwise shown to be eligible for Chapter 30 MGIB educational 
assistance benefits.

While the Board is sympathetic to the Veteran's frustration, VA 
(including the Board) is bound by the applicable law and 
regulations as written.  38 U.S.C.A. § 7104(c).  The Board 
appreciates the Veteran and his representative's forthright 
statements.  However, the Board is without authority to grant 
benefits simply on the basis that it might be perceived as 
equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  The Board observes that "no 
equities, no matter how compelling, can create a right to payment 
out of the United States Treasury that has not been provided for 
by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992).

The legal criteria governing the payment of educational 
assistance benefits are clear and specific and the Board is 
without the authority to disregard the applicable law, 
notwithstanding any extenuating circumstances that may have 
existed at the relevant time in question.  Congress did not enact 
any exceptions to the above-discussed legal provisions that would 
permit a grant of the requested benefit.  As the disposition of 
this claim is based on the law, and not on the facts of the case, 
the claim must therefore be denied based on a lack of entitlement 
under the law. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Moreover, because the law, rather than the facts of the case, is 
controlling, the provisions of 38 U.S.C.A. § 5107(b) are not for 
application.


ORDER

The appeal is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


